Appeal by plaintiff from an order of the Supreme Court, Queens County, dated January 11, 1980, which granted defendant’s motion for summary judgment and dismissed plaintiff’s complaint. Order affirmed, with $50 costs and disbursements. Plaintiff, the owner of a co-operative apartment, agreed to pay defendant, a co-operative corporation, 60% of the price at which she sold her stock, in consideration of defendant’s waiver of its option to purchase said stock. The stock was sold for $12,000. Plaintiff now contends that that agreement violated the common-law rule against restraints upon alienation and was unconscionable. The rule against restraints upon alienation applies to estates in fee (see Wiesenthal v Young, 280 App Div 590) and does not apply to the shares in this co-operative Corporation (see McCorkle Coop. Apts, v Gross, 54 AD2d 753, affd 43 NY2d 765; see, also, Allen v Biltmore Tissue Corp., 2 NY2d 534). Nor has plaintiff pointed to any facts which would render the agreement unconscionable. Therefore, Special Term properly granted defendant’s mo*652tion for summary judgment. Damiani, J. P., Gibbons, Margett and Martuscello, JJ., concur.